                           DISTRICT COURT OF THE VIRGIN ISLANDS
                            DIVISION OF ST. THOMAS AND ST. JOHN

UNITED STATES,                                   )
                                                 )
                      Plaintiff,                 )
                                                 )
                      v.                         )      Case No. 3:17-cr-0023
                                                 )
BETEL AUGUSTO ROSARIO PAULINO,                   )
                                                 )
                      Defendant.                 )
                                                 )

                                           ORDER
       BEFORE THE COURT is Defendant Betel Augusto Rosario Paulino’s (“Rosario
Paulino”) Motion for Extension of Time to File Supplemental Brief in Support of Motion for
Compassionate Relief and Motion to Enlarge CJA Appointment, filed on June 29, 2021. (ECF No.
371.) Also before the Court is Rosario Paulino’s pro se Letter, filed on May 11, 2021, which
the Court is construing as a pro se motion to appoint counsel. (ECF No. 369.)
       The foregoing considered, it is hereby
       ORDERED that Defendant Rosario Paulino’s motion for extension of time to file
supplemental brief and to enlarge CJA appointment, ECF No. 371, is GRANTED; it is further
       ORDERED that the previous July 1, 2021 deadline to file a supplemental brief in
support of Rosario Paulino’s motion for compassionate release is EXTENDED to July 22,
2021; it is further
       ORDERED that the appointment of Lorenzo J. Palomares, Esq. is hereby ENLARGED
to include representation of Rosario Paulino in his petition pursuant to 28 U.S.C. 2255. The
defendant is presently detained; it is further
       ORDERED that there SHALL be no further pro se filings in these matters by Rosario
Paulino, who is represented by Counsel; it is further
       ORDERED that the Office of the United States Marshal shall serve any and all
processes in connection with the above-captioned matter.


Dated: July 2, 2021                               /s/Robert A. Molloy
                                                  Robert A. Molloy
                                                  CHIEF JUDGE
